EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by David V. Sanker (Reg. No. 56,242) on July 19, 2022.

(Currently Amended) A method of generating data visualizations, comprising:
at a computer having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors:
building a visual specification according to one or more [[a]] data sources source, a plurality of visual variables, and a plurality of data fields from the one or more data sources source, wherein: 
	each of the visual variables is associated with a respective one or more of the data fields from the one or more data sources source; and
	the data fields associated with the visual variables form a set of dimension data fields D and a set of measure data fields;
executing a first query against a plurality of tables of the one or more data sources source to form dimension tuples that comprise unique ordered combinations of data values for the set of dimension data fields D, each of the dimension tuples forming a distinct data row in a data table for generating a data visualization;
for each measure data field in the set of measure data fields:
	forming a respective set S of dimensions consisting of the set of dimension data fields D and dimensions from a primary key for a table in the one or more data sources source containing the respective measure data field;
	executing a respective query against the one or more data sources source to retrieve intermediate tuples comprising the data fields in S and the respective measure data field, without aggregation; and
	aggregating the intermediate tuples according to the set of dimension data fields D to compute aggregate values for the respective measure data field;
for each measure data field in the set of measure data fields, extending the dimension tuples by inserting an additional column in the data table, the additional column containing aggregated data values corresponding to the respective measure data field; and
building and displaying a data visualization according to the data fields in the extended dimension tuples and according to the visual variables to which each of the data fields is associated.
(Currently Amended) The method of claim 1, wherein the visual specification further includes one or more additional visual variables that are not associated with any data fields from the one or more data sources source.
(Original) The method of claim 1, further comprising displaying the data visualization in a graphical user interface for the computer.
(Previously Presented) The method of claim 3, wherein displaying the data visualization comprises generating a plurality of visual marks, each of the visual marks corresponding to a respective extended tuple.
(Previously Presented) The method of claim 3, wherein the graphical user interface includes a data visualization region, the method further comprising displaying the data visualization in the data visualization region.
(Original) The method of claim 1, wherein each of the visual variables is selected from the group consisting of: rows attribute, columns attribute, filter attribute, color encoding, size encoding, shape encoding, and label encoding.
(Original) The method of claim 1, wherein the aggregated data values are computed using an aggregate function selected from the group consisting of: SUM, COUNT, COUNTD, MIN, MAX, AVG, MEDIAN, ATTR, PERCENTILE, STDEV, STDEVP. VAR, and VARP.
(Currently Amended) The method of claim 1, wherein the plurality of data fields is [[are]] from a plurality of distinct tables in the one or more data sources source.
(Currently Amended) The method of claim 1, wherein the one or more data sources include source includes an object model having a plurality of objects, and the plurality of data fields belongs belong to two or more distinct objects of the plurality of objects.
(Previously Presented) The method of claim 9, wherein the visual specification specifies a plurality of data sources, the visual specification specifies one or more data fields from each of the plurality of data sources, and the object model is an object model for the plurality of data sources.
(Currently Amended) A computer system for generating data visualizations, comprising:  
a display;
one or more processors; and
memory; 
wherein the memory stores one or more programs configured for execution by the one or more processors, and the one or more programs comprising instructions for:
building a visual specification according to one or more [[a]] data sources source, a plurality of visual variables, and a plurality of data fields from the one or more data sources source, wherein: 
	each of the visual variables is associated with a respective one or more of the data fields from the one or more data sources source; and 
	the data fields associated with the visual variables form a set of dimension data fields D and a set of measure data fields;
executing a first query against a plurality of tables of the one or more data sources source to form dimension tuples that comprise unique ordered combinations of data values for the set of dimension data fields D, each of the dimension tuples forming a distinct data row in a data table for generating a data visualization;
for each measure data field in the set of measure data fields:
	forming a respective set S of dimensions consisting of the set of dimension data fields D and dimensions from a primary key for a table in the one or more data sources source containing the respective measure data field;
	executing a respective query against the one or more data sources source to retrieve intermediate tuples comprising the data fields in S and the respective measure data field, without aggregation; and
	aggregating the intermediate tuples according to the set of dimension data fields D to compute aggregate values for the respective measure data field;
for each measure data field in the set of measure data fields, extending the dimension tuples by inserting an additional column in the data table, the additional column containing aggregated data values corresponding to the respective measure data field; and
building and displaying a data visualization according to the data fields in the extended dimension tuples and according to the visual variables to which each of the data fields is associated.
(Currently Amended) The computer system of claim 11, wherein the visual specification further includes one or more additional visual variables that are not associated with any data fields from the one or more data sources source.
(Previously Presented) The computer system of claim 11, wherein the one or more programs further comprise instructions for:
generating a plurality of visual marks, each of the visual marks corresponding to a respective extended tuple; and
displaying the data visualization in a graphical user interface for the computer system.
(Previously Presented) The computer system of claim 11, wherein the graphical user interface includes a data visualization region, the method further comprising displaying the data visualization in the data visualization region.
(Original) The computer system of claim 11, wherein each of the visual variables is selected from the group consisting of: rows attribute, columns attribute, filter attribute, color encoding, size encoding, shape encoding, and label encoding.
(Original) The computer system of claim 11, wherein the aggregated data values are computed using an aggregate function selected from the group consisting of: SUM, COUNT, COUNTD, MIN, MAX, AVG, MEDIAN, ATTR, PERCENTILE, STDEV, STDEVP. VAR, and VARP.
(Currently Amended) The computer system of claim 11, wherein the plurality of data fields is [[are]] from a plurality of distinct tables in the one or more data sources source.
(Currently Amended) The computer system of claim 11, wherein the one or more data sources include source includes an object model having a plurality of objects, and the plurality of data fields belongs belong to two or more distinct objects of the plurality of objects.
(Previously Presented) The computer system of claim 18, wherein the visual specification specifies a plurality of data sources, the visual specification specifies one or more data fields from each of the plurality of data sources, and the object model is an object model for the plurality of data sources.
(Currently Amended) A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having a display, one or more processors, and memory, the one or more programs comprising instructions for: 
building a visual specification according to one or more [[a]] data sources source, a plurality of visual variables, and a plurality of data fields from the one or more data sources source, wherein: 
	each of the visual variables is associated with a respective one or more of the data fields from the one or more data sources source; and
	the data fields associated with the visual variables form a set of dimension data fields D and a set of measure data fields;
executing a first query against a plurality of tables of the one or more data sources source to form dimension tuples that comprise unique ordered combinations of data values for the set of dimension data fields D, each of the dimension tuples forming a distinct data row in a data table for generating a data visualization;
for each measure data field in the set of measure data fields:
	forming a respective set S of dimensions consisting of the set of dimension data fields D and dimensions from a primary key for a table in the one or more data sources source containing the respective measure data field;
	executing a respective query against the one or more data sources source to retrieve intermediate tuples comprising the data fields in S and the respective measure data field, without aggregation; and
	aggregating the intermediate tuples according to the set of dimension data fields D to compute aggregate values for the respective measure data field;
for each measure data field in the set of measure data fields, extending the dimension tuples by inserting an additional column in the data table, the additional column containing aggregated data values corresponding to the respective measure data field; and
building and displaying a data visualization according to the data fields in the extended dimension tuples and according to the visual variables to which each of the data fields is associated.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the October 5, 2021 Office Action, inter alia, claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 13, 14, 15, 17, 18, 19, 12, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Sherman U.S. Patent (9,613,086; hereinafter: Sherman) in view of Aski et al. U.S. Patent Publication (2013/0166498; hereinafter: Aski) and further in view of Kotsis et al. U.S. Patent Publication (2003/0004959; hereinafter: Kotsis) and further in view of Stolte et al. U.S. Patent Publication (2004/0243593; hereinafter: Stolte).

Sherman, Aski, Kotsis, and Stolte alone, or in combination, fail to describe or render obvious, forming a respective set S of dimensions consisting of the set of dimension data fields D and dimensions from a primary key for a table in the one or more data sources source containing the respective measure data field. In addition, executing a respective query against the one or more data sources source to retrieve intermediate tuples comprising the data fields in S and the respective measure data field, without aggregation. In addition, aggregating the intermediate tuples according to the set of dimension data fields D to compute aggregate values for the respective measure data field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
June 22, 2022
                                                                                                                                                                                                


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000